Citation Nr: 0815768	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-21 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a kidney condition, to 
include kidney stones.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision.

This case was advanced on the docket.


FINDING OF FACT

The medical evidence fails to relate a kidney disability to 
the veteran's time in service.


CONCLUSION OF LAW

Criteria for service connection for a kidney condition have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran stated in June 2002 that he developed kidney 
problems in basic training in 1953 which had continued to the 
present day.  The veteran reported in his substantive appeal 
that he went on a 25 mile hike in 1953 wearing a full 
backpack that pressed on his kidney such that he was pulled 
from the hike and taken to an infirmary.  The veteran 
reported that he has had kidney problems ever since, 
including infections and kidney stones.  

However, the evidence fails to show the presence of, or 
treatment for, any kind of kidney disorder while the veteran 
was in service.  Service medical records are negative for any 
kidney problems, including kidney stones, in service.  The 
veteran was hospitalized in 1953, but this was following an 
automobile accident, not following a long hike.  Even then, a 
urinalysis at time of discharge from the hospital was 
negative.  The veteran's separation physical also failed to 
note any kidney disorder, as the veteran's G-U system was 
found to be normal.

Despite reporting that he developed kidney problems in 
service that had plagued him ever since, the veteran did not 
file a claim for any kidney condition for many years 
following service.  This is particularly relevant, because 
the veteran did file claims for several other disabilities in 
May 1955, only several months after being discharged from 
service, but made no mention of kidney problems.  (The 
veteran was service connected for a duodenal ulcer.)  
Similarly, in October 1958, the veteran wrote a letter 
indicating that he had been having problems with stomach 
ulcers which had caused him to miss school, but again there 
was no mention of any kidney problems.  

The medical evidence also fails to show any kidney problems 
for many years following service.  At a VA examination in 
April 1955, the veteran's G-U system (which specifically 
included the kidneys) was negative for any pathology.  
Similarly, in the medical history section of a VA examination 
in August 1966, there was no mention of any kidney problems, 
as only ankle, leg, hip, back, neck and duodenal ulcer 
problems were noted.

The veteran was hospitalized for several weeks in September 
1966, when he complained of off and on pain in his neck and 
back, and at that time an incidental finding revealed a 
slight discrepancy in the size of a kidney, and an IVP (the 
first of record) showed reduplication of the left ureters.  
No kidney pathology was diagnosed however, although it was 
noted that there was a "large amount of psychogenic 
overlay" present.  

As such, the first meaningful evidence of a kidney condition 
did not occur until the 1990s, roughly four decades after the 
veteran was discharged from service.  Private treatment 
records show that the veteran had multiple left renal 
calcifications in October 1999; and a private treatment 
record indicated that the veteran had been followed since 
1990 for a history of kidney stones.  An IVP in October 2002 
showed a partial duplication of the left collecting system, 
but was otherwise normal.  A VA treatment record from August 
2003 noted that the veteran had again been diagnosed with a 
kidney stone in 2003.  

On two occasions (May 2006 and February 2007), one of the 
veteran's private doctors, Dr. Harrison, checked a box 
indicating that the veteran either had kidney disease, or had 
it in his family, but he provided no explanation of what 
kidney disease this may have been, and certainly gave no 
indication that any disease of the kidney the veteran had 
began during or was caused by service.  

While the veteran believes that the kidney stones which he 
recently passed are related to a process that began while he 
was in service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between a current 
kidney condition and his time in service.  

Furthermore, the service records, including the separation 
examination report show no kidney problems.  The veteran made 
no mention of kidney problems in his communications with VA 
in the 1950's when he was seeking benefits based on various 
physical ailments, and VA examination at that time failed to 
reveal the presence of any kidney problems.  No kidney 
disabilities were noted in 1966, and it was not until nearly 
40 years after service that kidney problems are seen in the 
medical record.  In this context, the veteran's contentions 
that he has had kidney problems since service are not deemed 
to be credible.  Therefore, these contentions do not provide 
a meaningful basis for linking current disability to service, 
or require an examination and medical opinion on the 
question.  

In view of the foregoing, the criteria for service connection 
for a kidney disability have not been presented, and the 
veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, the veteran was informed of the first 
three requirements required by the Pelegrini II Court as 
stated above by a letter dated in January 2004.  While this 
letter did not specifically ask the veteran to submit all the 
evidence in his possession, the veteran was told of the types 
of evidence that could support his claim.  The veteran is 
also represented, and the veteran indicated in a December 
2005 statement that he had no additional evidence to 
substantiate his claim.  As such, the Board finds that the 
veteran is not prejudiced by the adjudication of his claim.   

VA and private treatment records have been obtained.  A VA 
examination is unnecessary in this case as there is no 
evidence of any kidney problem in service, and no evidence of 
any kidney problem for many years following service.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a kidney condition is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


